IN THE COURT OF APPEALS OF IOWA

                                      No. 21-0421
                                  Filed April 27, 2022


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MICHAEL EDWARDS JOHNSON,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Roger L. Sailer,

Judge.



      The defendant appeals his sentence and conviction for fourth-degree theft.

AFFIRMED.




      Michael J. Jacobsma of Jacobsma Law Firm, P.C., Orange City, for

appellant.

      Thomas J. Miller, Attorney General, and Thomas E. Bakke, Assistant

Attorney General, for appellee.




      Considered by Tabor, P.J., and Greer and Ahlers, JJ.
                                          2


GREER, Judge.

       Michael Johnson pled guilty to fourth-degree theft, a serious misdemeanor.

See Iowa Code § 714.2(4) (2019). On appeal, he challenges his conviction and

his sentence, relying on Iowa Rule of Criminal Procedure 2.33(1) and the principles

of double jeopardy.

I. Background Facts and Proceedings.

       On December 13, 2019, Michael Johnson was charged with first-degree

theft (count I), third-degree theft (count II), and fourth-degree theft (count III) in

FECR018114. As to count III, it was alleged Johnson wrote a check for fuel to a

local truck stop in the amount of $393.23 that he knew would not be honored.

       Johnson was also charged with fourth-degree theft in SRCR018115. The

charge stemmed from the same factual circumstances as the fourth-degree-

charge in FECR018114—put more simply, it was duplicative.1

       The State and Johnson later filed a plea agreement, which stated Johnson

would plead guilty to counts I and III in FECR018114 and the State would then

move to dismiss case SRCR018115 and count II in FECR018144. Sentencing



1 Johnson’s appeal is from case FECR018114, and he did not ask the district court
to take judicial note of the record from case SRCR018115, so that case file is not
part of the record before us on appeal. Johnson wrongly included the complaint
from that case in his appendix on appeal. See Iowa R. App. P. 6.801 (“Only the
original documents and exhibits filed in the district court case from which the
appeal is taken, the transcript of proceedings, if any, and a certified copy of the
related docket and court calendar entries prepared by the clerk of the district court
constitute the record on appeal.” (emphasis added)). We do not consider it.
       But at the resentencing hearing, the court characterized the two fourth-
degree-theft charges as “the exact same charge under the exact same factual
circumstances.” In his appellate brief, Johnson explains the fourth-degree-theft
charge in each case was “for the exact same incident.” And the State does not
dispute that the two charges were identical.
                                         3


was left to the court’s discretion, and the State was free to argue for any sentence

permitted by law.

       A joint guilty-plea and sentencing hearing took place on March 8, 2021.

After Johnson entered his guilty pleas, the court imposed a term not to exceed ten

years for first-degree theft, suspended that sentence, and placed Johnson on

probation for three years.     On the fourth-degree-theft conviction, the court

sentenced Johnson to 180 days in jail; it did not suspend this sentence. The court

ordered the two sentences to run consecutively. Pursuant to the plea agreement,

the court dismissed count II of FECR018144 and case SRCR018115.

       The next day, Johnson filed a motion to correct an illegal sentence. Relying

on Iowa Code section 901.8, he argued the court could not “simultaneously

suspend a sentence and impose a term of incarceration.” He asked the court to

suspend the jail term it ordered him to serve for his fourth-degree-theft conviction

as well as the ten-year sentence.

       The court set Johnson’s motion for hearing, at which it announced it would

       grant the motion to correct illegal sentence in the sense that the
       Court is going to issue an amended sentencing order correcting what
       it considers to be an illegal sentence as raised by defense counsel.
       However, in so granting the motion, the Court does not grant the
       defendant the relief that he’s pleading for here, which is to suspend
       the entire 11-year term. The Court’s intention is to issue an amended
       sentencing order that amends the consecutive/concurrent language
       to state that the sentences are imposed concurrently rather than
       consecutively . . . .

The court indicated it believed it needed to hold a resentencing hearing and asked

Johnson if he would like to be resentenced then or if he would rather wait. Johnson

asked if he could choose to wait fifteen days, be released from custody in the
                                             4


meantime, and then return to be resentenced. In considering the options, the court

stated:

          The Court is going to find that procedurally, given the Court’s
          granting of the motion to correct an illegal sentence, we are
          procedurally back at the point where the Court has accepted the
          defendant’s plea. That, of course, has not changed—pleas, plural, I
          should say. That, of course, has not changed. At that point where
          the defendant stands procedurally is whether he wishes to proceed
          to sentencing now or whether he wishes to wait 15 days before
          sentencing. I believe we are at that procedural point now. The
          question is whether the defendant is bondable or whether the
          defendant’s bond is revoked as suggested by [the prosecutor], which
          the Court acknowledges as an oral motion to revoke bond at this
          time.

The court concluded Johnson was eligible for release pending resentencing, and

Johnson elected to wait to be resentenced.

          The court issued a written ruling, finding the initial sentence it imposed was

illegal.2 The court stated it was rescinding the judgment and sentence it filed on

March 8 and scheduled a new hearing for resentencing.

          On March 26, Johnson filed “motion to dismiss count III.” He asserted,

“Based on the Court’s outright dismissal of SRCR018115, the State is precluded

from prosecuting the Defendant and obtaining a sentence against him in Count III

of FECR0018114.” He relied on Iowa Rule of Criminal Procedure 2.33(1), which

states,

          The court . . . in the furtherance of justice, may order the dismissal
          of any pending criminal prosecution . . . . Such a dismissal is a bar
          to another prosecution for the same offense if it is a simple or serious


2 We are not asked to review this ruling on appeal, but we note it is at odds with
State v. Millsap, 704 N.W.2d 426, 434 (Iowa 2005), which holds that “a sentencing
court has the option of sentencing a defendant to confinement on one charge and
imposing a consecutive, but suspended, sentence on another charge. While this
may be an unusual procedure, section 901.8 does not prevent it.”
                                           5


       misdemeanor; but it is not a bar if the offense charged be a felony or
       an aggravated misdemeanor.

Additionally, he claimed, “Said prosecution is prohibited by rule and double

jeopardy grounds as set forth in the Fifth Amendment to the U.S. Constitution and

article I, section 12 of the Iowa Constitution.”

       Resentencing was scheduled to take place later the same day. At the

hearing, the court first took up the motion to dismiss and denied it, stating:

       I’m prepared to rule on the motion and deny it. . . . I understand that
       the case of SRCR018115 was, in fact, dismissed by the Court and
       that it does reflect the exact same charge under the exact same
       factual circumstances alleged as Count 3 of FECR018114. . . .
               But the Court finds, first of all, that the dismissal of
       SRCR018115 was done after the defendant had already entered a
       plea of guilty to Count 3 in FECR018114, and the Court had accepted
       that plea of guilty. That dismissal was performed pursuant to the
       plea agreement of the parties and the sentence of the Court that
       Defendant was being sentenced after having pled guilty to Count 3
       in FECR018114. The Court would also note that when the Court
       rescinded the judgment and sentence entered March 8, 2021, that
       the entire order was rescinded, which would include that dismissal.
               I understand, [defense counsel], that you probably have a
       legal argument that that can’t be done once it’s dismissed, but the
       point is that that entire judgment and sentence of March 8 was
       rescinded in order to correct an illegal sentence pursuant to
       Defendant’s motion, and the Court finds that where this case stands
       procedurally—as it found in its ruling of March 10, 2021, the Court
       finds as a matter of law that where this case stands procedurally as
       we sit here now is that Defendant’s plea of guilty has been accepted
       in Counts 1 and 3 of FECR018114, and we are prepared to proceed
       to a sentencing hearing as if one had never happened.
               And I would note for the record as well, as an aside, that—
       although the Court—in the hearing on the motion to correct illegal
       sentence and in the ruling thereon, the Court did state its general
       opinions on what its frame of mind was, what the Court intended in
       fashioning the sentence that turned out to be illegal, but I want to
       make clear here on the record that, as far as the Court is concerned,
       we are here for a fresh sentencing hearing. The Court has not
       determined what sentence it’s going to impose. Both sides are able
       to submit whatever evidence or argument they wish to submit
       regarding the sentence, and that will be reconsidered—will be
       considered anew.
                                          6


              For all of those reasons, the Court does not find double
       jeopardy in this situation and does not find that Defendant—having
       pled guilty to an offense and that plea being accepted by the Court
       and then a similar or even the same offense in a different count or a
       different case being dismissed pursuant to that plea, does not find
       that the defendant stand in double jeopardy. So I’m going to deny
       that motion.

After receiving arguments from the State and Johnson about what sentence to

impose, the court resentenced Johnson, ordering him to serve a ten-year

sentence, which the court suspended, for count I and 180 days in jail for count III.

The court ordered Johnson to serve the two sentences concurrently.

       Johnson appeals.3

II. Discussion.

       A. Good Cause.

       To begin, neither Johnson nor the State address whether Johnson has good

cause to bring this appeal. See Iowa Code § 814.6(1)(a)(3) (2021) (disallowing an

appeal following a guilty plea to a crime other than a class “A” felony “or in the case

where the defendant establishes good cause”).          Johnson has good cause to

challenge his sentence. See State v. Davis, ___ N.W.2d ___, ___, 2022 WL

815303, at *6 (Iowa 2022) (“We have held ‘that good cause exists to appeal from

a conviction following a guilty plea when the defendant challenges his or her

sentence rather than the guilty plea.’” (citation omitted)). But does he have good

cause to challenge his conviction?




3 Johnson only challenges his conviction and sentence for fourth-degree theft
(count III). He does not raise a challenge related to the first-degree-theft conviction
(count I).
                                         7


       While Johnson pled guilty to fourth-degree theft, he filed a motion to dismiss

the charge after his guilty plea, on which the district court heard arguments and

ruled. It is that ruling Johnson challenges on appeal. If we find the district court

wrongly ruled on Johnson’s motion to dismiss, we could provide relief. So we

conclude Johnson has good cause to challenge his conviction under these facts.

See State v. Newman, 970 N.W.2d 866, 869 (Iowa 2022) (“Generally speaking, a

defendant asserts a legally sufficient reason and establishes good cause to appeal

as a matter of right by asserting a claim on appeal for which an appellate court

potentially could provide relief. . . . On direct appeal from a guilty plea, Iowa’s

appellate courts could potentially provide relief where the defendant preserved

error for appeal or where the defendant need not preserve error for appeal.”).

       B. Rule 2.33(1).

       Iowa Rule of Criminal Procedure 2.33(1) states:

       The court . . . may order the dismissal of any pending criminal
       prosecution, the reasons therefor being stated in the order and
       entered of record, and no such prosecution shall be discontinued or
       abandoned in any other manner. Such a dismissal is a bar to another
       prosecution for the same offense if it is a simple or serious
       misdemeanor; but it is not a bar if the offense charged be a felony or
       an aggravated misdemeanor.

(Emphasis added.)

       After the court granted his motion to correct an illegal sentence and

rescinded its judgment and sentence, Johnson moved to dismiss count III, relying

on rule 2.33(1). He asserted that once the court dismissed the fourth-degree theft

charge in SRCR018115 and rescinded the judgment convicting him of fourth-

degree theft in FECR018114, rule 2.33(1) “operate[d] as a bar to further

prosecution of the matter dismissed.” Without explanation or legal authority to
                                           8


support his claim, Johnson makes the leap that the rule barring the State from

“another prosecution” necessarily divested the district court of authority to enter

judgment against him for a charge to which he already entered a valid guilty plea.4

       But contrary to Johnson’s assertion that the rule somehow impacted the

court’s authority to act, rule 2.33(1) prevents the State from refiling or reinstating a

charge against the defendant after the simple or serious misdemeanor has been

dismissed.    See State v. Abramsom, 746 N.W.2d 270, 275–76 (Iowa 2008)

(considering whether the application of rule 2.33 “bar[red] the refiling” of certain

charges). The purpose of the rule is to prevent the State from getting around the

speedy-trial rule by dismissing charges only to reinstate them later. See id. at 273

(“Under rule 2.33(1), after a dismissal in the furtherance of justice, the same felony

or aggravated misdemeanor charges may be refiled. However, in order to obtain

a valid dismissal in the interests of justice (and the resulting benefit of a dismissal

without prejudice), the State must provide appropriate and sufficient reasons for

the dismissal. [In contrast, a] dismissal for failure to provide a speedy trial is an

‘absolute dismissal, a discharge with prejudice, prohibiting reinstatement or refiling

of an information or indictment charging the same offense.’” (citations omitted)).

       Those are not the facts here. Not only was the speedy-trial deadline not an

issue, the State never refiled any charges in this case. It did not initiate another

prosecution for the same offense after SRCR018115 was dismissed. At the time

the court dismissed the fourth-degree-theft charge in SRCR018115, Johnson had

already pled guilty to fourth-degree theft in FECR018114. The court’s rescission


4At no time—neither before the district court nor here on appeal—has Johnson
challenged the validity of his guilty plea.
                                         9


of the judgment entered against Johnson in FECR018114 affected his conviction.

See Schmidt v. State, 909 N.W.2d 778, 785 (Iowa 2018) (noting that “conviction,”

when “used in its technical legal sense . . . requires a formal adjudication by the

court and the formal entry of a judgment of conviction” (citation omitted)). But it

did not impact the fourth-degree theft charge in FECR018114 (or Johnson’s

admission of guilt to it).

       Rule 2.33(1) is inapplicable to these facts; it did not bar the court from

entering judgment following Johnson’s guilty plea to fourth-degree theft in

FECR018114.

       C. Double Jeopardy.

       Next, Johnson argues the principles of double jeopardy require us to

reverse his conviction and sentence. “The Double Jeopardy Clause of the Fifth

Amendment to the United States Constitution, applicable to the states under the

Fourteenth Amendment, protects defendants from prosecution for the same

offense after conviction or acquittal, and against multiple punishments for the same

offense.” State v. Burgess, 639 N.W.2d 564, 568 (Iowa 2001).

       Johnson argues the court’s dismissal of the fourth-degree-theft charge in

SRCR018115 “was the functional equivalent of a court acquittal on that charge”;

so, as he maintains, the principles of double jeopardy prohibit him from being

convicted and sentenced for the fourth-degree theft charge in FECR018114.

       We disagree with Johnson’s premise. The court’s dismissal of the duplicate

charge in SRCR018115, filed in the same order as Johnson was adjudged guilty

of the crime in FECR018114, is not akin to an acquittal. And, insofar as Johnson

challenges the fact he was sentenced twice for fourth-degree theft in
                                          10


FECR018114, “resentencing to correct an illegal sentence does not implicate

double jeopardy rights.” United States v. Denson, 603 F.2d 1143, 1148 (5th Cir.

1979); see also Bozza v. United States, 330 U.S. 160, 166–67 (1947) (“[A]n

excessive sentence should be corrected, even though the prisoner had already

served part of his term, not by absolute discharge of the prisoner, but by an

appropriate amendment of the invalid sentence by the court of original jurisdiction,

at least during the term of court in which the invalid sentence was imposed. In the

light of these cases, the fact that petitioner has been twice before the judge for

sentencing and in a federal place of detention during the five hour interim cannot

be said to constitute double jeopardy as we have heretofore considered it.”

(footnote omitted) (internal citation omitted)).

III. Conclusion.

       Johnson has good cause to challenge his conviction and sentence following

the district court’s denial of his motion to dismiss. But we agree with the district

court that dismissal was not necessary under either Iowa Rule of Criminal

Procedure 2.33(1) or the principles of double jeopardy. We affirm.

       AFFIRMED.